Exhibit 10.8
 
GUARANTY
 
GGCR Mining, LLC, a Delaware limited liability company (“Guarantor”), for
valuable consideration, hereby guarantees to Consolidated Resources Armenia, an
exempt non-resident Cayman Islands company (“Secured Creditor”), the due and
punctual payment of the principal of, and the premium, if any, and interest on,
the convertible notes (the “Notes”) of Global Gold Consolidated Resources
Limited, a Jersey, Channel Islands private limited company (the “Issuer”) now or
hereafter issued (included without limitation the Note annexed hereto) pursuant
to the Instrument made on January 17, 2012 by the Issuer (the “Instrument”)
together with all debts, liabilities and obligations whatsoever owing to Secured
Creditor under the Notes, Instrument or any other Credit Document, in each case,
when and as the same shall become due and payable (whether at maturity, by
acceleration or otherwise) and due and punctual performance (whether at
maturity, by acceleration or otherwise) by the Issuer of its obligations under
the Notes, the Instrument and each other Credit Document.
 
This Guaranty is an absolute, present and continuing guaranty of payment and
performance, and is in no way conditioned or contingent upon any attempt to
collect from the Issuer or upon any other condition or contingency.  This
Guaranty shall remain in full force and effect without regard to, and the
obligations of Guarantor hereunder shall not be affected or impaired by: (a) any
amendment or modification of or addition or supplement to any of the Notes, the
Instrument or other Credit Document; (b) any extension, indulgence or other
action or inaction in respect of any of the Notes, the Instrument or other
Credit Document; (c) any default by the Issuer under, or any invalidity or
unenforceability of, or any irregularity or other defect in, any of the Notes,
the Instrument or other Credit Documents; (d) any exercise or non-exercise of
any right, remedy, power or privilege in respect of this Guaranty, any Notes,
the Instrument or any other Credit Document; (e) any bankruptcy, insolvency,
reorganization, moratorium or similar proceeding involving or affecting the
Issuer; or (f) any other circumstances, whether or not Guarantor shall have had
notice or knowledge of any of the foregoing. To the fullest extent permitted by
law, Guarantor shall make all payments under this Guaranty without regard to any
defense, counter-claim or right of set-off available to it.
 
Guarantor unconditionally waives (i) notice of any of the matters referred to in
the preceding paragraph hereof; (ii) all notices which may be required by
statute, rule of law or otherwise to preserve any rights of any holder of the
Note against Guarantor, including, without limitation, notice to the Issuer of
default, presentment to and demand of payment from the Issuer and protest far
non-payment or dishonor; (iii) any right to the exercise by any holder of the
Note of any right, remedy, power or privilege of any such holder, and (iv) any
requirement of diligence on the part of any holder of the Note.
 
Guarantor will not be discharged from any of its obligations hereunder except by
a release or discharge signed in writing by Secured Creditor, which Secured
Creditor will issue to the Guarantor upon the earlier of (1) the indefeasible
payment in full of the Obligations by the Issuer or the Guarantor and
termination of the Notes or (2) the completion of all the actions set out in
Part B of Schedule 3 of the Getik Assignment and Assumption Agreement annexed
hereto and the completion of all the actions set out in Part B of Schedule 3 of
the MG Assignment and Assumption Agreement annexed hereto.
 
For purposes of this Guaranty, references to any person or entity include such
person’s or entity’s successors and assigns, references to an agreement,
instrument or other document are to such agreement, instrument or document as
the same may be amended, modified, extended, renewed, replaced, restated or
supplemented from time to time, and “Credit Document” means the Notes, the
Instrument, this Guaranty, and any and all other agreements, documents and
instruments, including, without limitation, security agreements and other
guaranties, entered into in connection herewith or therewith. Guarantor shall
reimburse Secured Creditor on demand for all expenses, costs and charges
incurred by or on behalf of Secured Creditor  in connection with collection or
the enforcement (including, without limitation, attorneys’ fees and expenses) of
this Guaranty, the Notes, the Instrument or any other Credit Document.  This
Guaranty is made and delivered in State of New York and shall be governed by,
and construed in accordance with, the internal laws (without regard to the
conflict of laws provisions) of the State of New York.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of February 19,
2012.
 

 
GGCR MINING, LLC
 
By:
______________________________
 
Name:  Van Krikorian
 
Title: Manager

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to GGCR Mining Guaranty
 